DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 03/17/2022 have been entered. Claims 1-2, 5, 9, 11-13, 15, and 19-20 remain pending in the application. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 12/24/2021 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 03/17/2022 have been fully considered but are not persuasive. 
	Applicant argues that the prior art of record does not teach the amended claim language. However, at least representative claim 1 includes amendments and subject matter that has not been previously examined. Therefore, applicant’s arguments are rendered moot. The examiner refers to the rejection under 103 below for more details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 9, 11-13, 15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 15, and 19 (Claim 1 used as representative) recite, at least in part: 
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
	At least the above limitation does not appear to have support. 
	This rejection is rooted in the claim require all three of the assigning steps. That is from the claim language, it appears that three scores or votes are assigned to a model: 
assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model.
Under BRI in light of the specification, these scores that are given give a weight to a respective model based on its wins, ties, or losses. 
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto
Under BRI in light of the specification, this vote is some value which is obtained by adding each win, tie, and loss from the model pairwise comparison step. 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results
The examiner notes that this particular claim element is indefinite (see below). However, as best understood, based on the vote value obtained in the preceding assigning step, another “vote-based score” for each model is obtained by summing the votes for any model. 
The combination of all three scores, as currently required does NOT appear to have support. 
	Specifically, the examiner draws attention to paragraph [0056] of specification which recites, 
The methods described in the Figures up to FIG. 4 describe how to collect and aggregate data to be used to build an actual model combination system. FIGs, 5, 6, and 7 are exemplars of how you would use that collected and aggregated data to build a model combination system. In an embodiment, one could consider the scores produced by FIG. 5 and FIG. 6 to be the weights of the models
From the emphasized portion of this paragraph, it can be seen that only one set of “weights” is assigned to the models. Therefore, additionally, the weights obtained in the first assigning step in combination with the ranking obtained in the last step does not appear to have support within the as-filed specification. 
	Conceptually this makes sense. That is, as understood, once each model is paired up and annotations of wins, ties, and losses are obtained, the combination model constructed is based on how much each model “contributes” to the final combination model. 
	To gain further clarity, the examiner contacted the attorney of record (See attached interview summary). While there was no agreement, it appears that the constructing step should instead recite: 
	Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss ranking the model pair output results in decreasing order of the vote-based score, wherein the ranking is indicative of a weight for each model pair in the constructed combination model.

The examiner notes for clarity of record that claims 2, 5, 9-13, 15-16, and 19-20 are rejected due, at least in part, to them being dependent on a rejected claim 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 5 depends on Claim 1 and recites: 
“Wherein the annotations comprise win annotations and loss annotations from a model pairing evaluation scheme applied to the model pairs”

Claim 1, which claim 5 depends on, recites, at least in part: 
 Comparing each of the model pairs in a same number of pairwise model output correctness comparisons…by providing only two of the sets of model pair output results to a user at any given time to obtain user-generated pairwise annotations for each a win, a tie, or a loss
	The language of Claim 5 does not appear to further limit or include all of the limitations of Claim 1 (e.g. win, tie, or a loss). Additionally, claim 5’s “model pairing evaluation scheme applied to the model pairs” does not appear to further limit Claim 1’s “comparing each of the model pairs in a same number of pairwise model output correctness comparisons…” 
	For at least the reasons above, claim 5 is appropriately rejected under 35 U.S.C. 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9, 12-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Quan (“Meta-Learning and the Full Model Selection Problem”, NPL 2014, hereinafter “Sun”) in view of Takahama et al. (“Learning Game Players by Evolutionary Approach using Pairwise Comparison without Prior Knowledge”, NPL 2015, hereinafter Takahama) and further in view of Kocaguneli et al. (“On the value of Ensemble Effort Estimation”, NPL 2012, hereinafter “Kocaguneli”) and further in view of Kirshenbaum (US 6,973,418)
	With respect to Claim 1, Sun teaches A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
	Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Constructing, by the computer, a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 

With respect to Claim 2, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches where said comparing step comprises: displaying, at any given time, only two of the sets of model pair output results for the model pairs to the user (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
The examiner notes that presenting the parent and the child (e.g. the two models being compared) in the form of an image where the user selects the winner teaches “said comparing step comprises: displaying, at any given time, only two of the sets of model pair output results for the model pairs to the user”.).
receiving an indication from the user of which of the sets of model pair output results provides best results for an intended purpose (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
As user selecting a winner player (e.g. model) teaches “receiving an indication from the user of which of the sets of model pair output results provides best results for an intended purpose”.). 
With respect to Claim 5, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the annotations comprise win annotations and loss annotations from a model pairing evaluation scheme applied to the model pairs (Kirshenbaum Col. 4 Lines 26-35 "…the candidate models from the population are evaluated using a fitness measure that penalizes the candidate models for disagreeing with the sample set of pair-wise preferences…The candidate models form the population are evaluated by examining the modeled pair-wise preferences of each candidate model over a subset of the alternatives and deriving a fitness measure which includes at least one criterion that penalizes a candidate model..." 
Additionally, Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…”).


With respect to Claim 9, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein said constructing step further comprises configuring an automated machine learning process to reproduce decision made by the user by training the automated machine learning process with win annotations and loss annotations produced by the user for the models in the models pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “wherein said constructing step further comprises configuring an automated machine learning process to reproduce decision made by the user by training the automated machine learning process with win annotations and loss annotations produced by the user for the models in the models pairs”.).

With respect to Claim 12, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the combination model is a subject matter classifier (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3. The training data for the three binary classification models are the same, which is the n x mf data matrix…” 
The examiner notes that because each of “base models” (e.g. the models being compared) are “binary classification models”, a person of ordinary skill in the art would infer that when constructed, would be a subject matter classifier (e.g. because the models used to build the combination model where themselves classifiers). Therefore, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum render obvious “wherein the combination model is a subject matter classifier”).

With respect to Claim 13, the combination of Leite, Centeno, Talbot, and Kirshenbaum teaches wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion (Sun Pg. 33 “For algorithm recommendation, our goal is not to predict the absolute expected performance of any algorithm, but rather the relative performance between algorithms…” Pg. 34 “In this chapter, we propose a novel method for meta-learning that generates ‘meta-level’ meta-features from the ‘base-level’ meta-features via rule induction that tries to predict the better algorithm for each pair of algorithms…Meta-feature generated by the proposed method…contain pairwise information between algorithms…” Pg. 35 Section 3.1.1 “The k-NN ranking approach has two steps: the nearest neighbor search and the raking generation step. In the first step, given a new dataset, we first calculate its meta-features to construct an instance as a query…Then, we select a set of instances (nearest neighbors) in the training set…that are similar to the query instance. The similarity between instances is usually based on a distance function…” 
The examiner notes that computing the similarity between queries which are used to make predictions on which algorithm is better than another algorithm teaches “wherein said comparing step further comprises: computing a similarity measure between the model pairs based on one or more criterion…”).
splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores, wherein the two split scores are used to determine the combination model constructed in said constructing step (Takahama Pg. 124 Col. 2 In the rating system, the score of a game is 1 for the winner, 0 for loser. In case of a draw game, the score is 0.5 for both players.” 
The examiner notes that when Takahama compares players (e.g. models), the score for a particular round is 1 (e.g. “…the score of the a game is 1 for the winner, 0 for loser”). Additionally, Takahama provides for if there is a draw that fixed of one is split between the two players (e.g. models) result in a score of 0.5 for both players. 
Assigning a split score of 0.5 to both teaches “splitting, based on the similarity, a fixed score between a winner and a loser in a given round in a model comparison process into two split scores…”
Additionally, because the rating of a particular player in Takahama is based on the score in a particular round, a person of ordinary skill in the art would infer that this split score (used to determine the ratings) renders obvious “wherein the two split scores are used to determine the combination model constructed in said constructing step”).
With respect to Claim 15, Sun teaches a non-transitory computer readable storage medium comprising a computer readable program for combining models, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: forming model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
	Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Constructing, by the computer, a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 

With respect to Claim 19, Sun teaches a system comprising: a computer, having a processor and a memory, configured to: form model pairs from a model ensemble that includes a plurality of machine learning models (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix…”
	The examiner notes that building pairs of algorithms which are binary classification models teach “A method for combining models, comprising: forming, by a computer having a processor and a memory, model pairs from a model ensemble that includes a plurality of machine learning models…”).
Compare each of the model pairs in a same number of pairwise model output correctness comparisons without model elimination based on sets of model pair output results produced by the model pairs by providing only two of the sets of model pair output results … at any given time to obtain…pairwise annotations for each a win, a tie, or a loss (Sun Pgs. 35-36 Section 3.1.2 The Binary Pairwise Classification Approach. “Given the n x m data matrix as the training data, multiple binary (pairwise) classification models can be used to construct a ranking model. For example, if there were three meta-features and three algorithms in the training set (e.g., Figure 3.1 right hand side), one could build three binary classification models for each pair of algorithms: Algorithm-1 vs. Algorithm 2, Algorithm-1 vs. Algorithm-3, and Algorithm 2 vs. Algorithm 3 [The examiner notes that these “pairings” teach model pairs]. The training data for the three binary classification models are the same, which is the n x mf data matrix. Given a new dataset, we first calculate its meta-features, again an mf-value array as a query. Then, we use the three binary classification models to classify the query. The final algorithm ranking list for the new dataset is computed based on how many times each algorithm has been predicted as “is better” [e.g. win]. If there were more than three algorithms to rank, then there might be ties in the list [e.g. tie].” 
	The examiner notes that the pairwise comparisons as evidenced teach “comparing each of the model pairs in a same number of pairwise model output correctness comparisons without model eliminations based on sets of model pair output results produced by the model pairs…” 
	Additionally, obtaining a particular algorithm’s ranking based on how many times each algorithm has been predicted as “is better” teaches “…by providing only two of the sets of model pair output results…at any given time to obtain…pairwise annotations for each a win, a tie, or a loss…”  The examiner notes for clarity of record that Sun’s “is better” teaches the claimed a win. Further, in a particular “pair”, a person of ordinary skill in the art would infer that the algorithm NOT predicted as “is better” would obtain a loss annotation.). 
	Sun, however, does not appear to explicitly disclose: 
…by providing…to a user to obtain user-generated pairwise annotations…
Constructing, by the computer, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Takahama, however, teaches …by providing…to a user to obtain user-generated pairwise annotations (Takahama Pg. 122 Col. 1 “As for pairwise comparison, it is often used in Interactive Differential Evolutional (IDE)…In IDE, a parent is perturbed by DE operations and a child is created. The parent and the child are presented to a user such in the form of images, pairwise comparison is performed where the user selects a winner between the parent and the child, and the winner becomes the survivor. It has been shown that IDE is effective to optimization of human preference…DE [15], where pairwise comparison of two player are performed is adopted for the learning…” Pg. 125 Col. 1 “2) the rating of each individual is initialized by the value of the default rating. A round-robin tournament is executed, where every player [e.g. model] player against all other players with changing the first move player…” 
	The examiner notes that a user selecting a winner in a pairwise comparison between a parent (e.g. one algorithm or model) and a child (e.g. a second algorithm or model) teaches “…by providing…to a user to obtain user-generated pairwise annotations”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and evaluation as taught by Sun modified with the user interaction as taught by Takahama because this would allow for a greater personalization of the models (Takahama Pg. 122 Col. 1). 

	The combination of Sun and Takahama, however, does not appear to explicitly disclose:
Construct, a combination model from at least one of the model pairs by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model, assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto, assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results, and ranking the model pair output results in decreasing order of the vote-based score. 
training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs

Kocaguneli, however, teaches Construct a combination model from at least one of the model pairs (Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”)
 by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model (Kocaguneli Pg. 1407 Col. 2 Figure 2 “Comparing methods (i,j)”. As can be seen in the algorithm of Figure 2, two methods (e.g. algorithms) are compared (Ei and Ej). Based on this comparison, specific scores for wins, ties, and losses are obtained. The examiner notes that incrementing or otherwise increasing the count of wins, losses and ties teaches “…by assigning respective scores to the user annotations for each of the win, the tie, or the loss as weights from the combination model…”).
assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto (Kocaguneli Pg. 1407 Col. 2 “As to comparison summaries, the following procedure was repeated for each error measure. Each of our 90 methods [e.g. machine learning models] was compared to 89 others using the procedure of Fig. 2. In our procedure, we sum the wins, losses, ties, of Fig. 2 and rank our methods by that sum…” 
	The examiner notes that the sum of wins, losses, ties teaches “assigning to each of the models in the model pairs a vote that is equal to the cumulative score computed by adding the respective scores for wins, ties, and losses assigned thereto”.). 
assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..”
The examiner notes that the final ranking being obtained by summing the rankings (e.g. votes) teaches “assigning a vote-based score to each of the model pair output results equal to a sum of votes of any of the plurality of models that returned each of the model pair output results”.).
and ranking the model pair output results in decreasing order of the vote-based score (Kocaguneli Pg. 1406 Col. 2 Figure 1. “In IRWM, the final estimates from M methods, e1, e2,…, em that have been ranked r1, r2,…, rm is a weighted sum by the ranks of all methods in the ensemble..” 
Pg. 1409 Table 3 see title “Ranking of the Top 13 Superior Solo methods and related [delta-r] values. The examiner notes that the ranking presented in table three teaches “…and ranking the model pair output results in decreasing order of the vote-based score…”
Additionally, Kocaguneli Pg. 1409 Col. 1 section 4.4 “Build Ensembles” “To form multimethods [e.g. the claimed combination model], we build ensembles using the top M solo methods in the sort order of table 3 [e.g. based on the ranking]…”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the model pairing and user annotations as taught by the combination of Sun and Takahama modified with the construction of the combination model by ranking the models based on a sum of scores as taught by Kocaguneli because constructing the combination model from the highest ranked models would increase the overall accuracy of the combined model leading to a more trusted result (Kocaguneli Pg. 1412 Cols. 1-2). 

	The combination of Sun, Takahama, and Kocaguneli, however, does not appear to explicitly disclose:

train, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs.

Kirshenbaum, however, teaches train, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs (Kirshenbaum Col. 5 Lines 1-8 “For example, the subset of candidate model having fitness measure that agree most closely with the sample set of pair-wise preferences may be selected…a set of candidate models for a new population is generated by combining portion of the candidate models selected…The selected models may be combined using operations….” Col. 6 Lines 39-46 “The present technique enable a diagnostic system to adapt its presentation of questions, actions, measurements, etc. to the modeled preferences of a user…” The examiner notes in general, the system of Kirshenbaum first asks users for preferences (i.e. using the claim language, “annotations”). Then Kirshenbaum trains an algorithm based on those preferences (Col. 6 Lines 39-46).; Col. 2 Lines 44-48 "The preference model once generated may be used to determine or predict the preferences of the decision-maker or groups of decision-makers with respect to any combination of the alternatives or of alternatives having similar attributes." The examiner notes that generating a preference model based on user-generated preferences and using that model to determine or predict the preferences of the decision-maker (e.g. user) teaches “training, by the computer using the user-generated pairwise annotations, an automated machine learning process that uses the combination model to reproduce the user-generated pairwise annotations for other model pairs”.).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of models as taught by the combination of Sun, Takahama, and Kocaguneli modified with the training of an automated machine learning process to reproduce the results of the user as taught by Kirshenbaum because this would allow the system to be customized to a user’s preferences and would allow the system to predict or recommend products (for example) that the user might enjoy; this would improve the users experience (Kirshenbaum Col. 6 Lines 39-48 and/or Kirshenbaum Col. 1 Lines 31-41). 
With respect to Claim 20, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teaches wherein the computer is implemented as a server using a cloud computing configuration (Kirshenbaum Col.7 Lines 1-16 “The modeler or system for designing a presentation which is based on the model may be embodied in a computer program or as a web-based service executing on one or more computer systems, possibly networked, or other types of devices with processing resources….”). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun, Quan (“Meta-Learning and the Full Model Selection Problem”, NPL 2014, hereinafter “Sun”) in view of Takahama et al. (“Learning Game Players by Evolutionary Approach using Pairwise Comparison without Prior Knowledge”, NPL 2015, hereinafter Takahama) and further in view of Kocaguneli et al. (“On the value of Ensemble Effort Estimation”, NPL 2012, hereinafter “Kocaguneli”) and further in view of Kirshenbaum (US 6,973,418) in view of Ferrucci et al. ("Building Watson: An Overivew of the DeepQA Project" NPL 2010). 
	
With respect to Claim 11, the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum teach all of the limitations of Claim 1 as described above. 
The combination of the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum, however, does not appear to explicitly disclose: 
providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query
Ferrucci, however, teaches providing, based on the combination model, at least one of (i) a search result responsive to a search query, (ii) a response responsive to a question query, and (iii) a classification of an object responsive to a classification query (Ferrucci Pg. 69 Figure 6 shows that an answer to a question is the result of Merging scores and combined models. Further Pg. 74 Col. 2 “Using intermediate models, the system process an ensemble of intermediate scores. Motivated by hierarchical techniques such as mixture of experts…and stacked generalization…, a metalearner is trained over this ensemble. This approach allows for iteratively enhancing the system with more sophisticated and deeper hierarchical models with retaining flexibility for robustness and experimentation as scorers are modified and added to the system. Watson’s metalearner uses multiple trained models to handle different question classes…”).
The Ferrucci reference is considered an analogous art as Ferrucci is reasonably pertinent to the problem faced by the instant invention of using multiple machine learning models.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple machine learning models and model elimination process as taught by the combination of Sun, Takahama, Kocaguneli, and Kirshenbaum modified with the question answering as taught by Ferrucci because using multiple models would add flexibility to the task of question and answering. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.C.T./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126